FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

KALIN SEMRICK, )
)
Plaintiff, )
) Civil Action No, 1:19-cv-03343 (UNA)
)
)
ANSON HOPKINS, et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)G), which allows for
dismissal of a plaintiffs complaint which fails to state a claim upon which relief can be granted or
is frivolous or malicious.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

The complaint, in its current form, is incomprehensible. Plaintiff sues case administrators
employed with the Clerk of this Court. She alleges that defendants [sic] “provided her with
paperwork and assistance breaking Rule E.d. of the Pro Se NON-PRISONER Handbook to
invalidate paperwork regarding a future complaint an assault by officer and cover-up in Fresno
County.” She broadly alleges a unintelligible conspiracy against her, requesting “a jury trial, so

the facts surrounding malfeasance of Judicial Officers Mark Cullers and Gary Orozco may be
1
heard,” and unspecified monetary damages “for many reasons of entanglement.” Court staff, like
judges, are immune from damage suits for performance of tasks that are an integral part of the
judicial process.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); see also Roth v. King,
449 F.3d 1272, 1287 (D.C. Cir. 2006) (“It is well established that judicial immunity ‘extends to
other officers of government whose duties are related to the judicial process.’ ”) (quoting Barr vy.
Matteo, 360 US, 564, 569 (1959)); Hester v. Dickerson, 576 F. Supp. 2d 60, 62 (D.D.C. 2008)
(absolute judicial immunity extends to clerks of the court) (citations omitted). If immunity were
not extended to staff performing judicially related tasks, “courts would face the danger that
disappointed litigants .. . would vent their wrath on clerks, court reporters, and other judicial
adjuncts.” Sindram, 986 F.2d at 1461 (citations omitted); see also Reddy v. O'Connor, 520 F.
Supp. 2d 124, 130 (D.D.C. 2007) (holding that a “deputy clerk's alleged refusal to file documents
[the] plaintiff submitted” was an action “quintessentially ‘judicial’ in nature because [it was] an
integral part of the judicial process.”).

A court may dismiss a complaint as frivolous “when the facts alleged rise to the level of
the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or
“postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi v. Holland, 655 F.2d
1305, 1307-08 (D.C. Cir. 1981). In addition to failing to state a claim for relief, the instant
complaint is frivolous on its face. Consequently, the complaint and this case will be dismissed. A

separate order accompanies this memorandum opinion.

(oosld: Hon

Inited States District Judge

Date: Det .J0, p04